DETAILED ACTION
This office action is in response to the above identified application filed on November 04, 2020. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 04, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8, 9, 18, and 19 are objected to because of the following informalities:
Claims 8, 9, 18, and 19: the limitation “the property” should read “the at least one respective property” to remain consistent with the terminology of the respective independent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 20 each recite the limitation "the sessions" in line 11, 9, and 12, respectively.  There is insufficient antecedent basis for this limitation in the respective claim. Therefore, claims 1, 11, and 20 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 1, 11, and 20 each recite the limitation "the two or more journeys" in line 15, 13, and 16, respectively.  There is insufficient antecedent basis for this limitation in the respective claim. Therefore, claims 1, 11, and 20 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 4 and 14 each recite the limitation "the two or more journeys" in lines 31-32 and 32, respectively.  There is insufficient antecedent basis for this limitation in the respective claim. Therefore, claims 4 and 14 are indefinite and rejected under 35 U.S.C. 112(b).
Claims 7 and 17 each recite the limitation "the two or more journeys" in line 10 and 10, respectively.  There is insufficient antecedent basis for this limitation in the respective claim. Therefore, claims 7 and 17 are indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2-10 and 12-19 are also rejected for inheriting the deficiency from their corresponding independent claims 1 and 11, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The 2019 PEG guidance for subject matter eligibility is applied in the following analyses:
At Step 1
The inventions of claims 1-20 are directed to the statutory categories of a machine (claims 1-10), a process (claims 11-19), and a manufacture (claim 20). Thus, the claimed invention is directed to statutory subject matter.
The following analysis refers to representative claim 1 unless specified, but the same analysis applies to independent claims 11 and 20, which recite similar limitations.

At Step 2A, Prong One
Claims 1, 11, and 20 recite abstract ideas in the following limitations:
“upon two or more of the sessions having (a) respective user identifiers that meet a first criterion, and (b) at least one respective property that meet a second criterion, determine that the two or more sessions are part of a multi-session journey”. Determining two or more sessions can be grouped together based on respective properties meeting respective criteria involves evaluation and judgment that can be practically performed in the human mind. Therefore, this limitation may be characterized as a mental process.
“associate the two or more journeys with a common multi-session identifier”. Associating multiple items with an identifier to indicate they belong to the same category is similar to librarians assigning a symbol to multiple books to indicate the books belong to the same category. It is a process that has been practiced in the human mind. Therefore, this limitation may be characterized as a mental process. 

At Step 2A, Prong Two 
This judicial exception is not integrated into a practical application because the claims recite the additional elements of:
“obtain (a) user journey information of a plurality of user journeys, each performed in a respective session within a website or a computerized application, each of the user journeys including information of a respective series of actions made by a corresponding user, within the website or the computerized application, in order to achieve a goal, (b) a user identifier associated with the corresponding user, and (c) one or more properties of the respective session” merely collects information made by a user and may be characterized as preliminary data gathering, see MPEP 2106.05(g).
“a processing circuitry”, “at least one processor” (claim 20), and “a computer” (claim 20) constitute a high-level recitation of a generic computer components and represent mere instructions to apply on a computer, see MPEP 2106.05(f).

Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

At Step 2B
Claims 1, 11, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above the additional elements constitute a high-level recitation of a generic computer components which represent mere instructions to apply on a computer and preliminary data gathering. As per MPEP 2106.05(II), at Step 2B the conclusions for these additional elements under MPEP §§ 2106.05(a) - (c), (e) (f) and (h) from Step 2A Prong One are carried over and they do not provide significantly more. There are no additional elements from Step 2A Prong One considered to be insignificant extra-solution activity per MPEP § 2106.05(g) that require re-evaluation.
Even when considered in combination, these additional elements do not provide an inventive concept or significantly more.
Therefore, claims 1, 11, and 20 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Dependent claims 2 and 12 each recite an additional element “… perform an action upon the two or more journeys”, and dependent claims 3 and 13 each detail the action performed in claims 2 and 12, respectively, can be “collecting data …”. The additional elements appear to be insignificant extra-solution activity in Step 2A Prong Two analysis, see MPEP 2106.05(g). In Step 2B analysis, the additional elements are well understood, routine, and conventional under 2106.05(d)(ii) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, …OIP Techs., Inc., v. Amazon.com, Inc., … (sending messages over a network); buySAFE, Inc. v. Google, Inc., … (computer receives and sends information over a network);
Dependent claims 4 and 14 each recite an additional element “… check if the respective series of actions made by the corresponding users of the two or more sessions achieve a multi-session goal”. This additional element may be characterized as a mental process because it may be practically performed in the human mind.
Dependent claims 5-10 and 15-19 each recite additional elements further elaborating on the abstract idea in the independent claims 1 and 11 and may be characterized as a mental process.
Therefore, dependent claims 2-10 and 12-19 are also rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liversidge (US 20210397661 A1).

With regard to claim 1,
Liversidge teaches
a journey recording system (Abstract), the journey recording system comprising a processing circuitry (Fig. 3, Processor 90) configured to: 
obtain (a) user journey information of a plurality of user journeys, each performed in a respective session within a website or a computerized application, each of the user journeys including information of a respective series of actions made by a corresponding user, within the website or the computerized application (Fig. 1; [0062]-[0067]: receive session data that records user interaction of each visit of a user to a website), in order to achieve a goal (Fig. 8; [0135]: combine session data relating to different individual visits into a pathway that can be associated with a significant user interaction event, wherein a purchase event on a website corresponds to a goal), (b) a user identifier associated with the corresponding user (Fig. 1; [0063]: User ID is used to identify a specific user), and (c) one or more properties of the respective session ([0090]-[0101]; [0161]; [0166]: dimensions, for example, geographical dimension and temporal characteristic, are examples of properties of session data); 
upon two or more of the sessions having (a) respective user identifiers that meet a first criterion ([0063]: User ID can be used to identify the user and link together otherwise unconnected session data where the same User ID has been used in both sessions but perhaps with different Device IDs, wherein matching User ID corresponds to a first criterion), and (b) at least one respective property that meet a second criterion, determine that the two or more sessions are part of a multi- session journey ([0161]: group session data relating to users together in ‘cohorts’ geographically, by certain behavioral patterns or even temporal characteristics (such as a website's lifespan with users), wherein matching geographical, temporal, or behavioral patterns corresponds to a second criterion); and 
associate the two or more journeys with a common multi-session identifier (Fig. 10B; [0156]-[0158]: associate stitched session data in the form of pathways with purchase events, wherein Purchase ID distinguishes purchase events and corresponds to a common multi-session identifier).

With regard to claim 2,
Liversidge teaches
the journey recording system of claim 1, wherein upon the two or more journeys being associated with the common multi-session identifier, the processing circuitry configured to perform an action upon the two or more journeys (Fig. 9A; [0144]: output a table of user paths for each purchase event with each row setting out a pathway of different session data describing user interaction associated with the purchase event, wherein outputting corresponds to an action performed upon the two or more journeys).

With regard to claim 3,
Liversidge teaches
the journey recording system of claim 2, wherein the action is one or more of: 
(a) visualizing the two or more journeys; 
(b) collecting data associated with the two or more journeys; 
(c) storing together the two or more journeys; 
(d) testing compliance of the two or more journeys; or 
(e) replaying the two or more sessions as one multi-session (Fig. 9A; [0144]: the outputting a table of user paths for each purchase event as discussed above corresponds to both collecting and storing together the two or more journeys).

With regard to claim 4,
Liversidge teaches
the journey recording system of claim 1, wherein upon the two or more journeys being associated with the common multi-session identifier, the processing circuitry configured to check if the respective series of actions made by the corresponding users of the two or more sessions achieve a multi-session goal (Fig. 10B; [0156]-[0158]: associate stitched session data in the form of pathways with purchase events, wherein purchase events corresponds to a multi-session goal).

With regard to claim 5,
Liversidge teaches
the journey recording system of claim 1, wherein the user identifier is one or more of: user credentials associated with the corresponding user, an Internet Protocol (IP) address associated with the corresponding user, a customized user identifier associated with the corresponding website or the computerized application ([0063]: User ID corresponds to user credentials. [0065]: IP address and a corroborating ID between the social media domain and the website).

With regard to claim 6,
Liversidge teaches
the journey recording system of claim 1, wherein the first criterion is identicality ([0063]: use User ID to link together unconnected session data where the same User ID has been used in both sessions but perhaps with different Device IDs).

With regard to claim 7,
Liversidge teaches
the journey recording system of claim 1, wherein each of the users is associated with a user group, and wherein the first criterion is that the users associated with the respective user identifiers are part of the same user group ([0147]: UserIDs attached with the same Device ID corresponds to the first criterion, wherein Device ID corresponds to the same user group).

With regard to claim 10,
Liversidge teaches
the journey recording system of claim 1, wherein the computerized application is a mobile application (Fig. 1; [0061]: a mobile device such as a smartphone is used to access the websites or applications shown in Fig. 1).

With regard to claim 11,
Liversidge teaches
a journey recording method (Abstract) comprising: 
obtaining, by a processing circuitry (Fig. 3, Processor 90),  (a) user journey information of a plurality of user journeys, each performed in a respective session within a website or a computerized application, each of the user journeys including information of a respective series of actions made by a corresponding user, within the website or the computerized application (Fig. 1; [0062]-[0067]: receive session data that records user interaction of each visit of a user to a website), in order to achieve a goal (Fig. 8; [0135]: combine session data relating to different individual visits into a pathway that can be associated with a significant user interaction event, wherein a purchase event on a website corresponds to a goal), (b) a user identifier associated with the corresponding user (Fig. 1; [0063]: User ID is used to identify a specific user), and (c) one or more properties of the respective session ([0090]-[0101]; [0161]; [0166]: dimensions, for example, geographical dimension and temporal characteristic, are examples of properties of session data); 
upon two or more of the sessions having (a) respective user identifiers that meet a first criterion ([0063]: User ID can be used to identify the user and link together otherwise unconnected session data where the same User ID has been used in both sessions but perhaps with different Device IDs, wherein matching User ID corresponds to a first criterion), and (b) at least one respective property that meet a second criterion, determining, by the processing circuitry, that the two or more sessions are part of a multi- session journey ([0161]: group session data relating to users together in ‘cohorts’ geographically, by certain behavioral patterns or even temporal characteristics (such as a website's lifespan with users), wherein matching geographical, temporal, or behavioral patterns corresponds to a second criterion); and 
associating, by the processing circuitry, the two or more journeys with a common multi-session identifier (Fig. 10B; [0156]-[0158]: associate stitched session data in the form of pathways with purchase events, wherein Purchase ID distinguishes purchase events and corresponds to a common multi-session identifier).

With regard to claim 12,
Liversidge teaches
the journey recording method of claim 11, wherein upon the two or more journeys being associated with the common multi-session identifier, the method further comprising performing, by the processing circuitry, an action upon the two or more journeys (Fig. 9A; [0144]: output a table of user paths for each purchase event with each row setting out a pathway of different session data describing user interaction associated with the purchase event, wherein outputting corresponds to an action performed upon the two or more journeys).

With regard to claim 13,
Liversidge teaches
the journey recording method of claim 12, wherein the action is one or more of: 
(a) visualizing the two or more journeys; 
(b) collecting data associated with the two or more journeys; 
(c) storing together the two or more journeys; 
(d) testing compliance of the two or more journeys; or 
(e) replaying the two or more sessions as one multi-session (Fig. 9A; [0144]: the outputting a table of user paths for each purchase event as discussed above corresponds to both collecting and storing together the two or more journeys).

With regard to claim 14,
Liversidge teaches
the journey recording method of claim 11, wherein upon the two or more journeys being associated with the common multi-session identifier, the method further comprising checking, by the processing circuitry, if the respective series of actions made by the corresponding users of the two or more sessions achieve a multi-session goal (Fig. 10B; [0156]-[0158]: associate stitched session data in the form of pathways with purchase events, wherein purchase events corresponds to a multi-session goal).

With regard to claim 15,
Liversidge teaches
the journey recording method of claim 11, wherein the user identifier is one or more of: user credentials associated with the corresponding user, an Internet Protocol (IP) address associated with the corresponding user, a customized user identifier associated with the corresponding website or the computerized application ([0063]: User ID corresponds to user credentials. [0065]: IP address and a corroborating ID between the social media domain and the website).

With regard to claim 16,
Liversidge teaches
the journey recording method of claim 11, wherein the first criterion is identicality ([0063]: use User ID to link together unconnected session data where the same User ID has been used in both sessions but perhaps with different Device IDs).

With regard to claim 17,
Liversidge teaches
the journey recording method of claim 11, wherein each of the users is associated with a user group, and wherein the first criterion is that the users associated with the respective user identifiers are part of the same user group ([0147]: UserIDs attached with the same Device ID corresponds to the first criterion, wherein Device ID corresponds to the same user group).

With regard to claim 20,
Liversidge teaches
a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code, executable by at least one processor of a computer to perform a journey recording method (Abstract) comprising: 
obtaining, by a processing circuitry (Fig. 3, Processor 90),  (a) user journey information of a plurality of user journeys, each performed in a respective session within a website or a computerized application, each of the user journeys including information of a respective series of actions made by a corresponding user, within the website or the computerized application (Fig. 1; [0062]-[0067]: receive session data that records user interaction of each visit of a user to a website), in order to achieve a goal (Fig. 8; [0135]: combine session data relating to different individual visits into a pathway that can be associated with a significant user interaction event, wherein a purchase event on a website corresponds to a goal), (b) a user identifier associated with the corresponding user (Fig. 1; [0063]: User ID is used to identify a specific user), and (c) one or more properties of the respective session ([0090]-[0101]; [0161]; [0166]: dimensions, for example, geographical dimension and temporal characteristic, are examples of properties of session data); 
upon two or more of the sessions having (a) respective user identifiers that meet a first criterion ([0063]: User ID can be used to identify the user and link together otherwise unconnected session data where the same User ID has been used in both sessions but perhaps with different Device IDs, wherein matching User ID corresponds to a first criterion), and (b) at least one respective property that meet a second criterion, determining, by the processing circuitry, that the two or more sessions are part of a multi- session journey ([0161]: group session data relating to users together in ‘cohorts’ geographically, by certain behavioral patterns or even temporal characteristics (such as a website's lifespan with users), wherein matching geographical, temporal, or behavioral patterns corresponds to a second criterion); and 
associating, by the processing circuitry, the two or more journeys with a common multi-session identifier (Fig. 10B; [0156]-[0158]: associate stitched session data in the form of pathways with purchase events, wherein Purchase ID distinguishes purchase events and corresponds to a common multi-session identifier).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge (US 20210397661 A1), in view of Shen et al. (US 20120036256 A1).

With regard to claim 8,
As discussed in claim 1, Liversidge teaches all the limitations therein.
Liversidge does not teach
the journey recording system of claim 1, wherein the property is a timestamp of the respective session and wherein the second criteria is a time difference between the timestamp of a first session of the two or more sessions and the timestamp of other sessions of the two or more sessions is below a threshold.
Shen teaches
the journey recording system of claim 1, wherein the property is a timestamp of the respective session and wherein the second criteria is a time difference between the timestamp of a first session of the two or more sessions and the timestamp of other sessions of the two or more sessions is below a threshold ([0050]: temporal range of 0-10 seconds corresponds to a criterion where a time difference is below a threshold of 10 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liversidge to incorporate the teachings of Shen to make the second criteria a time difference between the timestamp of a first session of the two or more sessions and the timestamp of other sessions of the two or more sessions being below a threshold. Doing so would increase the chance of linking session data associated with a significant user interaction event to help better understand and report on the usage of a website by various visitors.

With regard to claim 18,
As discussed in claim 11, Liversidge teaches all the limitations therein.
Liversidge does not teach
the journey recording method of claim 11, wherein the property is a timestamp of the respective session and wherein the second criteria is a time difference between the timestamp of a first session of the two or more sessions and the timestamp of other sessions of the two or more sessions is below a threshold.
Shen teaches
the journey recording method of claim 11, wherein the property is a timestamp of the respective session and wherein the second criteria is a time difference between the timestamp of a first session of the two or more sessions and the timestamp of other sessions of the two or more sessions is below a threshold ([0050]: temporal range of 0-10 seconds corresponds to a criterion where a time difference is below a threshold of 10 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liversidge to incorporate the teachings of Shen to make the second criteria a time difference between the timestamp of a first session of the two or more sessions and the timestamp of other sessions of the two or more sessions being below a threshold. Doing so would increase the chance of linking session data associated with a significant user interaction event to help better understand and report on the usage of a website by various visitors.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liversidge (US 20210397661 A1), in view of Mazouchi et al. (US 20190124082 A1).

With regard to claim 9,
As discussed in claim 1, Liversidge teaches all the limitations therein.
Liversidge does not teach
the journey recording system of claim 1, wherein the property is a geo-location associated with the respective session and wherein the second criteria is a distance between the geo-location of a first session of the two or more sessions and the geo- location of other sessions of the two or more sessions is below a threshold.
Mazouchi teaches
the journey recording system of claim 1, wherein the property is a geo-location associated with the respective session and wherein the second criteria is a distance between the geo-location of a first session of the two or more sessions and the geo-location of other sessions of the two or more sessions is below a threshold ([0069]: if the difference between the last-received location in the candidate record and the location in the subject vector exceeds a threshold, the probability of the candidate record is reduced, which is equivalent to, for an increased probability of the candidate record, a distance between the two locations is below a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liversidge to incorporate the teachings of Mazouchi to make the second criteria a distance between the geo-location of a first session of the two or more sessions and the geo-location of other sessions of the two or more sessions being below a threshold. Doing so would provide an improved approach for associating a visit to a web site with a particular user in the absence of cookies or a login to an existing account as taught by Mazouchi ([0003]).

With regard to claim 19,
As discussed in claim 11, Liversidge teaches all the limitations therein.
Liversidge does not teach
the journey recording method of claim 11, wherein the property is a geo-location associated with the respective session and wherein the second criteria is a distance between the geo-location of a first session of the two or more sessions and the geo- location of other sessions of the two or more sessions is below a threshold.
Mazouchi teaches
the journey recording method of claim 11, wherein the property is a geo-location associated with the respective session and wherein the second criteria is a distance between the geo-location of a first session of the two or more sessions and the geo-location of other sessions of the two or more sessions is below a threshold ([0069]: if the difference between the last-received location in the candidate record and the location in the subject vector exceeds a threshold, the probability of the candidate record is reduced, which is equivalent to, for an increased probability of the candidate record, a distance between the two locations is below a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liversidge to incorporate the teachings of Mazouchi to make the second criteria a distance between the geo-location of a first session of the two or more sessions and the geo-location of other sessions of the two or more sessions being below a threshold. Doing so would provide an improved approach for associating a visit to a web site with a particular user in the absence of cookies or a login to an existing account as taught by Mazouchi ([0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                            
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168